DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 12/9/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1 and 3-29 are currently pending.
4.	Claims 1, 8-11, 20-21, 24, 26 and 28-29 are currently amended.  Claims 3-7, 12-19, 22-23 and 27 are original.

Response to Arguments
                                           Response: Claim Objections
5.    Examiner Response:
Applicant’s arguments, see page 11, filed 12/9/21, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claim 1 has been withdrawn. 

       Response: 35 U.S.C.  § 101
6.    Applicants argue:
	“The Office asserts that various limitations of claim 28 “cover[] performance in the
human mind or with the aid of pencil and paper” and thus fall “within the ‘Mental
Process’ grouping of abstract ideas.” Office Action at 10. However, Applicant’s
amended claims are not directed to an “abstract idea” under Step 2A, but rather are
rooted in a technical solution for automatically optimizing equipment selection and
placement in multiple rooms of an electronic floor plan.

January 2019 Guidance? by duplicating certain elements of claim 28 and summarily
concluding that they “cover performance in the human mind or with the aid of pencil and paper.” Office Action at 10-11. The Office therefore fails to account for broad
swaths of claim 28 and improperly “oversimplif[ies] the claims by looking at them
generally and failing to account for the specific requirements of the claims.” M.P.E.P.
§ 2106.05(a) (internal quotation marks and citation omitted).
Moreover, these steps are performed by a computer to solve problems in optimizing computer aided design, especially as amended above. For example, with respect to the step of “generatively analyzing the at least one first room in conjunction with the first functional requirement,” the Office states that “a person analyzing (thinking) ... can change the location of equipment for the floor plan.” Office Action at 5. However, claim 28 further recites this generative analysis includes “using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization process including a series of simulations.” Even under the broadest reasonable interpretation, this type of
generative analysis cannot be performed in the human mind. Although the office argued that 
previously-presented claim 28, which included a “trained machine learning model’ or “series of 
simulations“ is a “process step that covers performance in the human mind or with aid of pencil 
and paper,” that is not so. See Office Action at 4-5, 11. Humans, with or without pencils, cannot 
“implement[] a trained machine learning model,” or conduct “an optimization process including 
a series of simulations” much less do so while “using the first functional requirement as a target” 
as recited in the claim.” (Remarks: pages 11-12)

7.    Examiner Response:
The applicant argues that the claim language that states “using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization process including a series of simulations” cannot be performed in the human mind.  The examiner notes that the claim language states that at least one of a trained machine learning mode or an optimization process including a series of simulations are being implemented.  The claim language does not state what type of simulations are being used in the optimization process.  Therefore, the claim language doesn’t distinguish itself where it cannot be conducted in the human mind or with the aid of pencil and paper.  
Also, additional element of a computer in claim 28, would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  




8.    Applicants argue:
“Further, amended claim 28 recites accessing the first and second functional requirements from a” data storage location,” which similarly cannot be performed in the human mind.” (Remarks: page 12)

9.    Examiner Response:
The examiner notes that after further consideration of the claim language based on the recent amendment, the examiner considers the access limitations as extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  This can be seen in the limitations of claim 28 for example “accessing a floor plan demarcating a plurality of rooms;
accessing, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room;
accessing, from the data storage location, a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room”.  The updated 101 rejection of these limitations are shown below.

10.    Applicants argue:
“Further, even assuming the claims invo/ve a mental process, which they do not, Applicant respectfully submits the amended claims integrate the alleged concepts into a practical application. Prong Two requires examiners to determine “whether the claim as a whole integrates 
In the Office Action, the Office asserts that claim 28 does not integrate the judicial exception into a practical application, considering only the additional elements of receiving functional requirements, and summarily concluding that they are considered “pre-solution activity of gathering data for use in the claimed process.” Office Action at 11-12. The Office again ignores vast swaths of claim 28 and fails to account for specific limitations recited therein. Considering Applicant's amended claim 28 as a whole demonstrates that, the claim integrates the purported judicial exception into a practical application. For example, amended claim 28 recites a combination including: 
accessing, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room; 
accessing, from the data storage location, a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room; 
generatively analyzing the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location for 
generatively analyzing the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location for a second piece of equipment such that the second piece of equipment would at least partially conform to the second performance criterion for equipment associated with the second room;
(Emphases added).
Amended claim 28 integrates the alleged abstract idea into a practical application. For example, claim 28 recites steps for using a trained machine learning model or a series of simulations to automatically generate technical specifications and equipment placement locations for multiple rooms in a floor plan based on predefined functional requirements. This represents a technical improvement over conventional methods by allowing for automated and optimized equipment selection and placement. For example, as explained in the specification, “selecting the appropriate specifications and locations for equipment to be used in many rooms in a floor plan can be a daunting task.” As-filed specification, {] [0003]. In particular, “each room may have multiple functional requirements that may affect the selection and placement of equipment within the room. Further, there may be thousands of possible combinations of equipment specifications and placement locations, each with varying degrees of conformance to the functional requirements.” Id.
The claimed method overcomes these and other technical problems by automatically applying a machine learning model or running a series of simulations to optimize equipment selection and the placement thereof in multiple rooms of an electronic floorplan. /d., J] [0120] and [0124]. Further, functional requirements associated with different rooms are automatically accessed electronically from a data storage location and used as a target for the generative 
Therefore, Applicant’s claim 28 is not “directed to” an abstract idea, nor has the Office Action established a prima facie case otherwise. Further, under Prong Two, even if Applicant’s claim 28 is assumed to be directed to the concept asserted by the Office, the claim integrates the alleged abstract idea into a practical application. Although different in scope, independent claims 1 and 29 recite similar language and thus are directed towards eligible subject matter for the reasons discussed above with respect to claim 28. Dependent claims 3-27, through their respective dependencies from independent claim 1, are also eligible at least due to their dependence from a patent eligible base claim. Accordingly, Applicant respectfully requests that the § 101 rejection be withdrawn.” (Remarks: pages 13-16)

11.    Examiner Response:
The applicant uses the Core Wireless Licensing and Enfish court cases as support for explaining why the amended claims shown improvement in the technology and how they integrate the alleged concepts into a practical application.  The examiner notes that it’s unclear what the conventional methods are, that are being improved on.  From the claim language, the field of technology seems to be a CAD system, where equipment for use in a building is selected for a computerized structural design.  The process of running a series of simulations to suggest equipment and equipment placement in rooms is not improving the field of technology of a CAD system. 

Also, as stated above in section 9 of the current office action, the access limitations are no more than limitations that are gathering data.  These limitations amount to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  Further, additional element of a computer in claim 28, would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The applicant also argues that generating technical specifications and equipment placement locations for multiple rooms in a floor plan based on predefined functional requirements represents a technical improvement over conventional methods by allowing for automated and optimized equipment selection and placement.  As stated above, it’s unclear what the conventional methods are, that are being improved on.  From the claim language, the field of technology seems to be a CAD system, where equipment for use in a building is selected for a computerized structural design.  The process of running a series of simulations to suggest equipment and equipment placement in rooms is not improving the field of technology of a CAD system.


12.    Applicants argue:
“As described above, Applicant’s claims are not directed to an abstract idea, so the “significantly more” inquiry under Step 2B of Alice/Mayo is unnecessary. Nevertheless, Applicant notes that the claims also amount to “significantly more” than any alleged “abstract idea,” and the Office has not shown otherwise.
The Federal Circuit emphasized in BASCOM that, because “the ‘inventive concept may arise in one or more of the individual claim limitations or in the ordered combination of the limitations,” “[t]he inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art.”, BASCOM Giob. Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016) (emphasis added). In doing so, the Court emphasized how an “inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.” /d. (emphasis added).
A proper analysis reveals that the claim elements, in an ordered combination, operate to provide a technical solution for automatically optimizing equipment selection and placement in 
In view of the foregoing, Applicant’s independent claims 1, 28, and 19 recite “significantly more” than the alleged abstract idea and for this additional reason are patent-eligible. Dependent claims 3-27, through their respective dependencies from independent claim 1, are also eligible at least due to their dependence from a patent eligible base claim. Accordingly, the rejection under 35 U.S.C. § 101 of claims 1 and 3-29 should be withdrawn.” (Remarks: pages 16-17)

13.    Examiner Response:
The applicant also looks to the Bascom case for support as to why the claims are patentable under 35 U.S.C. 101. The examiner notes that in the Bascom case, the courts determined that the claims were directed to patentable subject matter based on the particular arrangement of generic and conventional components in the claims. The claims of the Bascom case filter content into a particular, practical application of that abstract idea. The claims of the current application are not optimizing particular content, since the optimization process is for a first room in conjunction with a first functional requirement.  The first room is not a room for a particular building.  
Also, as shown above, the accessing limitations of the claim are shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).  Even with the recent amendment that states “accessing, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II), and are not eligible under 35 U.S.C. 101.  Therefore, the claim language is still not eligible under 35 U.S.C. 101 because the claimed invention is still directed to an abstract idea without significantly more.

Response: 35 U.S.C.  § 103
14.    Applicants argue:
“As a basis for this assertion, the Office interprets a “sensor detecting motion as
being the performance requirement, since the motion sensors has a minimum coverage for the area they are located in.” /d. The Office further “considers the location of where the sensors are installed on the property to be the first performance criterion, since the motion sensor determining the movement within a room is placed at a location within the room to determine if there is movement in that room.” Id.
These are unreasonable interpretations in view of the language of the claims and the specification. The sensors described in Correnti have already been installed within a building. See, e.g., Correnti, J [0005] (describing “obtaining real-time sensor data generated by one or more sensors installed at the property”). The claims involve analyzing electronic floor plans. The act of detecting motion by an already existing sensor cannot reasonably be considered a functional requirement used to “identify a first technical specification and a first equipment (Remarks: pages 18-19)

15.    Examiner Response:
The examiner respectfully disagrees.  The applicant argues that the motion sensors of the Correnti et al. reference cannot be considered a functional requirement used to identify a first technical specification and a first equipment placement location, since it’s already installed. The applicant also argues that the current claims involve analyzing electronic floor plans. The examiner notes that the claim language does not state that the floor plans are electronic.  The current claim language states that a floor plan demarcating a plurality of rooms are being accessed.  Also, the claim language states that the first functional requirement specifies at least one first performance criterion for equipment associated with the first room.  The claim language does not mentioned that the equipment is being placed or not being placed into the room of the floor plan.   The claim language only requires the equipment to be associated with the first room.  The motion sensors are a piece of equipment that is located on the property that detects the movement inside of the property.  This demonstrates that a motion sensor is associated to a first room, since the motion sensors are located at locations where the other sensors, such as 

16.    Applicants argue:
“Moreover, there would be no motivation to combine these references. Correnti
generally describes “generating a map for use in safely navigating hazards detected at a property.” Correnti, Abstract. Indeed, the sensors described in Correnti have already been physically selected and placed within a building. One skilled in the art would not look to Correnti to improve a system to “provide the user with the capability of selecting from among various particular products utilized in the design of an interior space,” described in Pate Jr. Pate Jr., Abstract. Contrary to the assertions in the Office Action, doing so would not provide the result of “generating a map for use in safely navigating hazards detected at a property” as the two references are applicable at vastly different stages of building design. Accordingly, the rejection should be withdrawn for at least this additional reason.” (Remarks: page 19)

17.    Examiner Response:
	The examiner respectfully disagrees.  The Pate, JR reference and Correnti et al. reference both deal with analyzing the a floor plan where a floor plan map is used to determine how efficient the location of the equipment is within the floor plan.  This can be seen in paragraph [0034] the Pate, JR reference where there are a number of kitchen layouts offered to a user, where the user can selected a layout to see if the selected layout is something that they would prefer.  In the Correnti et al. reference, a determination is made on a safe path through the property that is based on the projected sensor data associated with the path.  Each path of the 

18.    Applicants argue:
	“Mishra discloses a system in which a “machine learning model is trained . . . to
estimate a measurement of a feature of a particular structure depicted in a particular image set.” Mishra, Abstract (emphasis added). For example, in the portion of Mishra cited by the Office for these elements, the “machine learning model may determine if an image set depicts a window or a wall” in order to estimate “the height of the window .. .[or] the volume of the wall.” Office Action at 25 (citing Mishra, Jf] [0040]-[0041]. The outputs described in Mishra do not include anything resembling outputting “the first technical specification and the first equipment placement location in an associative manner with the at least one first room” or “the second technical specification and the second equipment placement location in an associative manner with the at least one second room,” much less “a graphical depiction of the first equipment placement location and the second equipment placement location,” as recited in amended claim 1. Moreover, the machine learning model of Mishra for estimating measurements of
structures depicted in images, would provide no improvements over the methods disclosed in either Pate Jr. or Correnti, and the Office has not articulated any meaningful benefits this would provide. Accordingly, the rejections should be withdrawn for at least this third reason.” (Remarks: page 20)


19.    Examiner Response:
The applicant argues that the output of the Mishra et al. reference does not include anything resembling outputting “the first technical specification and the first equipment placement location in an associative manner with the at least one first room” or “the second technical specification and the second equipment placement location in an associative manner with the at least one second room”.  The examiner notes that the phrases “first technical specification” and “second technical specification” are not defined within the claims.  The examiner considers the measurements determined from the machine learning model to be the first technical specification and the second technical specification, since the measurements are giving the measurements of, for example, a wall or what the image set depicts, where the machine learning model that is outputting these measurements is a neural network, see paragraph [0036] and paragraphs [0040] – [0041].  Also, the examiner considers the equipment placement location to be the determination of the volume and height of the structure, since knowing the volume and height of a structure, for example, a wall or window, the ability to know whether that structure will fit in a certain location can be accomplished.
Also, regarding the recent amendment that states “wherein outputting the first equipment 
placement location and the second equipment placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location”.  The examiner considers the output from a first machine learning model to be the output of the first equipment placement location and the second equipment placement location as a graphical depiction, since the machine learning receives a particular image set as input and outputs an image set for that particular image set.  The output of the first machine learning model, is the input to a second machine learning model.  If the input to the machine learning 

Claim Objections
20.	Claim 27 is objected to because of the following informalities:  In claim 27 the generative analysis process is performed on a cloud-based system.  However, claim 1 of the current application has the processor of the system as executing the steps of the claim.  It’s unclear if the generative analysis process is being performed by the system of claim 1 or the cloud-based system.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
21.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 28 and 29
Regarding step 1, claims 1, 28-29 are directed towards a system, a method and medium which are eligible statutory categories of invention under 101.

Claim 28
Regarding step 2A, prong 1, claim 28 recites “generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location for a first piece of equipment such that the first piece of equipment would at least partially conform to the first performance criterion for equipment associated with the first room, wherein generatively analyzing the at least one first room in conjunction with the first functional requirement includes using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization process including a series of simulations”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 28 recites “and “generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location for a second piece of equipment such that the second piece of equipment would at least partially conform to the second performance criterion for equipment associated with the second room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of accessing a floor plan demarcating a plurality of rooms; accessing, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room and accessing, from the data storage location a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room; outputting the first technical specification and the first equipment placement location in an associative manner with the at least one first room; and outputting the second technical specification and the second equipment placement location in an associative manner with the at least one second room; wherein outputting the first equipment placement location and the second equipment placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 28 recites the additional element of a computer. The computer would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of accessing a floor plan demarcating a plurality of rooms; accessing, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room and accessing, from the data Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1
Claim 1 recites the same substantive limitations as claim 28 and are rejected using the same teachings.
Claim 29
Regarding step 2A, prong 2, claim 29 recites the additional element of a processor and medium. The processor and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a 
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 29 recites the same substantive limitations as claim 28 and are rejected using the same teachings.
Claim 3
Dependent claim 3 recites “wherein the first functional requirement is defined by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 4
Claim 4 recites “wherein the first functional requirement is prestored in a data structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 5
Claim 5 recites “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 6 
Claim 6 recites “wherein generatively analyzing the at least one first room includes displaying a plurality of technical specifications options for selection by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Claim 7 recites “wherein the outputted technical specification includes a model identifier”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 8 
Claim 8 recites “wherein the at least one processor is further configured to access different functional requirements for the at least one first room and the at least second room”.  
Claim 9
Claim 9 recites “wherein the at least one processor is further configured to access a plurality of functional requirements for the at least one first room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 10
Claim 10 recites “wherein the at least one processor is configured to access at least two different functional requirement types for the at least one first room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 11
Claim 11 recites “wherein the least one processor is further configured to receive a technical specification along with the functional requirement for generative analyzing the at least one first room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 12
Claim 12 recites “wherein the first technical specification and the second technical specification are different”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 13
Claim 13 recites “wherein identifying the first technical specification includes retrieving the first technical specification from a prestored data structure”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 14
Claim 14 recites “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 15
Claim 15 recites “wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 16
Claim recites “wherein the at least one processor is configured to generate a material list of equipment based on the generative analysis of the at least one first room”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    

Claim 17
Claim 17 recites “wherein the at least one processor is configured to receive user input defining a preferred area for equipment placement, and identifying the first technical specification and first equipment placement location is based on the preferred area”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 18
Claim 18 recites “wherein the at least one processor is further configured to access a data structure containing a list of equipment models and their associated technical specifications and identifying the first technical specification is based on the list”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 19
Claim 19 recites “wherein the at least one processor is further configured to export a floor plan to at least one of PDF, CAD or BIM format”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 20
Claim 20 recites “wherein the at least one processor is further configured to access a third functional requirement for the at least one first room, and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location”.  This limitation amounts to 
Claim 21
Claim 21 recites “wherein accessing the floor plan includes performing at least one of a semantic analysis or a geometric analysis on the floor plan to demarcate the contours of the room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 22
Claim 22 recites “wherein the at least one processor is further configured to populate a CAD and BIM format architectural file with the first equipment placement location and first technical specification”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 23
Claim 23 recites “wherein the at least one processor is further configured to enable input of a functional requirement according to the contours of the at least one room without manual definition of the room contours”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 24
Claim 24 recites “wherein the at least one processor is further configured to receive at least one of equipment technical specifications or architectural features of at least one third room as inputs to the generative analysis process for the at least one first room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 25
Claim 25 recites “wherein the generatively analyzing the at least one first room further includes identifying technical specifications that are adaptive based on the room function of the at least one room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 26 
Claim 26 recites “access a third functional requirement for the at least one first room; generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  


Claim 27
Claim 27 recites “wherein the generative analysis process is performed on a cloud-based system”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 
Claims 1 and 3-29 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 3-4, 6-13, 16-19, 21, 23-25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPub 2012/0259743) in view of Correnti et al. (U.S. PGPub 2018/0356241) in further view of Mishra et al. (U.S. PGPub 20190080200).

Examiner’s note: The examiner considers the motion sensors detect the movement inside the property as being the functional requirement, since the motion sensors has a minimum coverage for the area they are located in, see paragraph [0147] of the specification. Also, the examiner notes that the phrase “first performance criterion” is not defined within the claims.  The examiner considers the location of where the sensors are installed on the property to be the first performance criterion, since the motion sensor determining the movement within a room is placed at a location within the room to determine if there is movement in that room.
Also, the examiner considers the sensors that are detecting whether there is a fire, as being the second functional requirement, since the sensors are detecting the temperature within the area that it’s located.  Also, the examiner notes that the phrases “second performance criterion” is not defined within the claims.  The examiner considers the location of where the sensors are installed on the property to be the first performance criterion, since the temperature sensor that determines a temperature, is placed in a location within the room to have the ability to determine if a fire has started within the room.
Further, regarding the recent amendment that states “wherein outputting the first
equipment placement location and the second equipment placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location”.  The examiner considers the output from a first machine learning model to be the output of the first equipment placement location and the second equipment placement 

With respect to claim 1, Pate, JR discloses “A structural design system for selecting equipment for use in buildings” as [Pate, JR (Abstract, paragraph [0002])];
	“at least one processor” as [Pate, JR (paragraph [0027], Fig. 2)];
“access a floor plan demarcating a plurality of rooms” as [Pate, JR (paragraph [0034])];
While Pate, JR teaches selecting equipment for use in a building, Pate, JR does not explicitly disclose “receive a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room; receive a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room”
Correnti et al. discloses “access, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room” as [Correnti et al. (paragraph [0060] - [0061], paragraph [0063])] Examiner’s interpretation: The examiner considers the motion sensors detect the movement inside the property as being the functional requirement, since the motion sensors has a minimum coverage for the area they are 
“access, from the data storage location a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room” as [Correnti et al. (paragraph [0057], paragraph [0080])] Examiner’s interpretation: The examiner considers the sensors that are detecting whether there is a fire, as being the second functional requirement, since the sensors are detecting the temperature within the area that it’s located.  Also, the examiner notes that the phrases “second performance criterion” is not defined within the claims.  The examiner considers the location of where the sensors are installed on the property to be the first performance criterion, since the temperature sensor that determines a temperature, is placed in a location within the room to have the ability to determine if a fire has started within the room;
Pate, JR, Correnti et al. and Mishra et al. are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR of selecting products utilized in the design of an interior space by incorporating receive a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room; receive a second functional requirement for at least one second room of the plurality of rooms, the second functional 
The motivation for doing so would have been because Correnti et al. teaches that by generating a map for use in safely navigating hazards detected at a property, first responders to the scene of an event, can have knowledge regarding the layout of a property (Correnti et al. (paragraph [0002] – [0003]).
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location for a first piece of equipment such that the first piece of equipment would at least partially conform to the first performance criterion, wherein generatively analyzing the at least one first room in conjunction with the first functional requirement includes at least one of a trained machine learning model or an optimization process including a series of simulations; output the first technical specification and the first equipment placement location in an associative manner with the at least one first room; and output the second technical specification and the second equipment placement location in an associative manner with the at least one second room; wherein outputting the first equipment placement location and the second equipment placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location”
Examiner’s interpretation: The examiner notes that the phrase “first technical specification” is not defined within the claims.  The examiner considers the measurements determined from the machine learning model to be the first technical specification, since the measurements are giving the measurements of fro example, a window or what the image set depicts;
“wherein generatively analyzing the at least one first room in conjunction with the first functional requirement includes using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization process including a series of simulations” as [Mishra et al. (paragraph [0036], paragraph [0040] – [0041])];
generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location for a second piece of equipment such that the second piece of equipment would at least partially conform to the second performance criterion” as [Mishra et al. (paragraph [0038] - [ 0041])] Examiner’s interpretation: The examiner notes that the phrase “first technical specification” is not defined within the claims.  The examiner considers the measurements determined from the machine learning model to be the first technical specification, since the measurements are giving the measurements of fro example, a wall or what the image set depicts;

“and output the second technical specification and the second equipment placement location in an associative manner with the at least one second room” as [Mishra et al. (paragraph [0036], paragraph [0040] – [0041])];
“wherein outputting the first equipment placement location and the second equipment
placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location” as [Mishra et al. (paragraph [0080] – [0081])] Examiner’s interpretation: The examiner considers the output from a first machine learning model to be the output of the first equipment placement location and the second equipment placement location as a graphical depiction, since the machine learning receives a particular image set as input and outputs an image set for that particular image set.  The output of the first machine learning model, is the input to a second machine learning model.  If the input to the machine learning model was an image set of an estimated roof area, the output image set for example would be an image of an estimated roof area for a particular real-world building;
Pate, JR, Correnti et al. and Mishra et al. are analogous art because they are from the same field endeavor of analyzing a structure within a room.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location by incorporating generatively analyze the at least one first room in conjunction with the first 
The motivation for doing so would have been because Mishra et al. teaches that by training a machine learning model to estimate a real-world measurement of a feature of a structure, the ability to estimate a portion of a building instead of having a 3D model of the entire building can be accomplished (Mishra et al. (paragraph [0003] – [004], paragraph [0011] –[0012]).

With respect to claim 3, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the first functional requirement is defined by a user” as [Pate, JR (paragraph [0028], paragraph [0039], paragraph [0042])] Examiner’s interpretation: The user has the ability to replace products that are in the room with other products or the same product with different features.  A new series of a product 

With respect to claim 4, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the first functional requirement is prestored in a data structure.” as [Correnti et al. (paragraph [0068])] Examiner’s interpretation: The identifiers for the products in the room are stored in a monitoring profile;

With respect to claim 6, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein generatively analyzing the at least one first room includes displaying a plurality of technical specifications options for selection by a user.” as [Pate, JR (paragraph [0030])];

With respect to claim 7, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the outputted technical specification includes a model identifier.” as [Pate, JR (paragraph [0030], paragraph [0041] – [0042])];

With respect to claim 8, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the at least one processor is further configured to access different functional requirements for the at least one Examiner’s interpretation: Each room can have a different perspective, which demonstrates that there are different requirements for the first and second room;

With respect to claim 9, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the at least one processor is further configured to access a plurality of functional requirements for the at least one first room.” as [Correnti et al. (paragraph [0113])] Examiner’s interpretation: The controller can receive input from sensors, detectors, or other devices;

With respect to claim 10, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the at least one processor is configured to access at least two different functional requirement types for the at least one first room.”  as [Correnti et al. (paragraph [0113])] Examiner’s interpretation: The controller can receive input from sensors, detectors, or other devices;

With respect to claim 11, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the least one processor is further configured to access a technical specification along with the functional requirement for generative analyzing the at least one first room.” as [Correnti et al. (paragraph [0068], paragraph [0113])] Examiner’s interpretation: As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  

With respect to claim 12, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the first technical specification and the second technical specification are different” as [Correnti et al. (paragraph [0068], paragraph [0119])] Examiner’s interpretation: As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner considers the name assigned to the camera as being the first technical specification, since a technical specification for a piece of equipment may refer to any means of identifying the equipment and/or any attributes of the equipment, see paragraph [0154] of the specification.  The examiner considers the type of motion sensor that is being used as being the second technical specification, since the technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;

With respect to claim 13, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein identifying the first technical specification includes retrieving the first technical specification from a prestored data structure.” as [Correnti et al. (paragraph [0068])];
With respect to claim 16, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is configured to generate a material list of equipment based on the generative analysis of the at least one first room” as [Pate, JR (paragraph [0037], paragraph [0050], Fig. 4 item 35)];

With respect to claim 17, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is configured to receive user input defining a preferred area for equipment placement” as [Pate, JR (paragraph [0039])] Examiner’s interpretation: The user can replace selected products with other products, styles, colors or features to visualize the newly selected products in the selected room.  The user can also switch from any of the different room layouts in order to view the selected products in a different room layout under different lighting and orientations;
Correnti et al. discloses “and identifying the first technical specification and first equipment placement location is based on the preferred area.” paragraph [0009], paragraph [0068])] Examiner’s interpretation: The examiner notes that the phrase “first technical specification” is not defined within the claims.  The examiner considers the name assigned to the camera as being the first technical specification, since a technical specification for a piece of equipment may refer to any means of identifying the equipment and/or any attributes of the equipment, see paragraph [0154] of the specification.  Also, by having the camera(s) installed on the property, demonstrates that the camera(s) are in a location that the owner wants them in; 

With respect to claim 18, the combination of Pate, JR, Correnti et al. and Mishra et al.  discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one Examiner’s interpretation: The user can replace selected products with other products, styles, colors or features to visualize the newly selected products in the selected room;

With respect to claim 19, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to export a floor plan to at least one of PDF, CAD or BIM format.” as [Pate, JR (paragraph [0028])];

With respect to claim 21, the combination of Pate, JR, Correnti et al. and Mishra et al.  discloses the system of claim 1 above, and Pate, JR further discloses “wherein accessing the floor plan includes performing at least one of a semantic analysis or a geometric analysis on the floor plan to demarcate the contours of the room.” as [Pate, JR (paragraph [0032], paragraph [0034])] Examiner’s interpretation: The examiner notes that the phrase “semantic analysis” and “geometric analysis” are not defined within the claim.  The examiner considers the selection of the kitchen layout to be the semantic analysis, since the semantic analysis can yield info1rnation regarding the function of a room or element (e.g. sleeping area, office, storage space, etc.);

With respect to claim 23, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Schultz further discloses “wherein the at least one 

	With respect to claim 24, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to receive at least one of equipment technical specifications or architectural features of at least one third room as inputs to the generative analysis process for the at least one first room.” as [Pate, JR (paragraph [0041] – [0042])];
	
With respect to claim 25, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the generatively analyzing the at least one first room further includes identifying technical specifications that are adaptive based on the room function of the at least one room.” as [Pate, JR (paragraph [0041] – [0042], Figs. 5 and 6)];

With respect to claim 28, Pate, JR discloses “A computerized structural design method for selecting equipment for use in buildings” as [Pate, JR (Abstract, paragraph [0002])];
The other limitations of the claim recites the same substantive limitations as claim 1 above and is rejected using the same teachings.

With respect to claim 29, Pate, JR discloses “A non-transitory computer readable medium” as [Pate, JR (paragraph [0027], Fig. 2)] Examiner’s interpretation: By having a processor demonstrates that there is a medium, since a medium is embedded within a processor;
“at least one processor” as [Pate, JR (paragraph [0027], Fig. 2)]; 
“cause the at least one processor to execute operations enabling selecting equipment for use in buildings in a structural design” as [Pate, JR (Abstract, paragraph [0002], paragraph [0027], Fig. 2)];
The other limitations of the claim recites the same substantive limitations as claim 1 above and is rejected using the same teachings.

23.	Claims 5, 20 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPub 2012/0259743), Correnti et al. (U.S. PGPub 20180356241), Mishra et al. (U.S. PGPub 20190080200) in view of Schultz (U.S. PGPub 2015/0227644).

With respect to claim 5, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches outputting the first and second technical specification and the first and second equipment placement location, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user”
Schultz discloses “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user.” as Examiner’s interpretation: There is a menu that the user uses to select different options for the floor plan;
Pate, JR, Correnti et al., Mishra et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of outputting the first and second technical specification and the first and second equipment placement location by incorporating wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user as taught by Schultz for the purpose of generating multi-3D perspective floor plans having real-life physical characteristics.
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).

With respect to claim 20, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches receiving a first and second functional requirement for a first and second room of a plurality of rooms, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “wherein the at least one processor is further configured to access a third functional requirement for the at least one first room and 
Schultz discloses “wherein the at least one processor is further configured to access a third functional requirement for the at least one first room” as [Schultz (paragraph [0077], paragraph [0093])] Examiner’s interpretation:  The examiner considers the outline of the interior room to be the third functional requirement, since a functional requirement can be represented in the floor plans by other features, including an outline, see paragraph [0146] of the specification;
“and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location.” as [Schultz (paragraph [0077] – [0078])] Examiner’s interpretation: The examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the first technical specification to be the scaling of the image of the wall, since the image data is fitted for each wall to fit the spacing between the resized floor and the outline of the interior room;
Pate, JR, Correnti et al., Mishra et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of receiving a first and second functional requirement for a first and second room of a plurality of rooms by incorporating wherein the at least one processor is further configured to receive a third 
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).

With respect to claim 26, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, 
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches receiving a first and second functional requirement for a first and second room of a plurality of rooms, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose” wherein the at least one processor is further configured to: access a third functional requirement for the at least one first room; generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement”
Schultz discloses “wherein the at least one processor is further configured to: access a third functional requirement for the at least one first room” as [Schultz (paragraph [0077], paragraph [0093])] Examiner’s interpretation: The examiner considers the outline of the 
“generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement.” as [Schultz (paragraph [0077] – [0078])] Examiner’s interpretation: The examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the first technical specification to be the scaling of the image of the wall, since the image data is fitted for each wall to fit the spacing between the resized floor and the outline of the interior room;
Pate, JR, Correnti et al., Mishra et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of receiving a first and second functional requirement for a first and second room of a plurality of rooms by incorporating wherein the at least one processor is further configured to: access a third functional requirement for the at least one first room; generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement as 
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).

With respect to claim 27, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.
While the combination of Pate, JR, Correnti et al. and Mishra et al. discloses generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location Pate, JR, Correnti et al. and Mishra et al.  do not explicitly disclose “wherein the generative analysis process is performed on a cloud-based system”
Schultz discloses “wherein the generative analysis process is performed on a cloud-based system.” as [Schultz (paragraph [0047])];
Pate, JR, Correnti et al., Mishra et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location by 
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).

24.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPUB 2012/0259743), Correnti et al. (U.S. PGPub 2018/0356241) Mishra et al. (U.S. PGPub 20190080200) in view of Scott et al. (U.S. PGPub 2012/0086568).

With respect to claim 14, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches selecting equipment for use in a building and identifying a first and second technical specification for a first and second room, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices.”
Scott et al. discloses “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least 
Pate, JR, Correnti et al. and Scott et al. are analogous art because they are from the same field endeavor of analyzing a layout of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of selecting equipment for use in a building and identifying a first and second technical specification for a first and second room by incorporating wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices as taught by Scott et al. for the purpose of inferring building metadata from distributed sensors.
The motivation for doing so would have been because Scott et al. teaches that by placing sensors at various locations in a building, where physical quantities are detected and sent to a controller, the ability of entering the building metadata can be accomplished more efficiently where it’s not as time consuming (Scott et al. (paragraph [0002], paragraph [0005]). 

25.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPUB 2012/0259743), Correnti et al. (U.S. PGPub 2018/0356241), Mishra et al. (U.S. PGPub 20190080200)in view of Saito et al. (U.S. PGPub 2009/0024970).

With respect to claim 15, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.

Saito et al. discloses “wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location.” as [Saito et al. (paragraph [0067] – [0069])];
Pate, JR, Correnti et al. and Saito et al. are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of selecting equipment for use in a building and identifying a first and second technical specification for a first and second room by incorporating wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location as taught by Saito et al. for the purpose of evaluating a floor plan.
The motivation for doing so would have been because Saito et al. teaches that having a floor plan evaluation method that extracts a plurality of specified elements which are specified in advance from a floor plan, (b) obtaining an individual evaluation value on each of a plurality of individual evaluation items on the basis of the plurality of specified elements extracted in the step (a), and (c) calculate an integrated evaluation value on the floor plan on the basis of a 
.

26.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPUB 2012/0259743), Correnti et al. (U.S. PGPub 2018/0356241) Mishra et al. (U.S. PGPub 20190080200) in view of Sankarapandian et al. (U.S. PGPub 2015/0317418).

With respect to claim 22, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to populate a CAD architectural file with the first equipment placement location and first technical specification.” as [Pate, JR (paragraph [0028], paragraph [0034], paragraph [0041])] Examiner’s interpretation: As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner considers the technical specification to be the brands of the products, since a technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches at least one processor is further configured to populate a CAD architectural file with the first equipment placement location and first technical specification, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “wherein the at least one processor is further configured to populate a BIM format architectural file with the first equipment placement location and first technical specification.”
Examiner’s interpretation:  As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner considers the technical specification to be the information associated with the facility, since a technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;
Pate, JR, Correnti et al. and Sankarapandian et al. are analogous art because they are from the same field endeavor of analyzing a layout of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of populating a CAD architectural file with the first equipment placement location and first technical specification as taught by Sankarapandian et al. for the purpose of providing three-dimensional monitoring of a facility.
The motivation for doing so would have been because Sankarapandian et al. teaches that generating a 3D model of a facility based on building information modeling data, the ability to monitor a facility is not as cumbersome or time consuming (Sankarapandian et al. (paragraph [0003], paragraph [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147